Title: William Moore to the American Commissioners: a Petition, 20 June 1778: résumé
From: Moore, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, June 20, 1778, in the third person: He is a native of New Jersey who has just returned from the East Indies, where he and his brother have property. They were about to move it to Great Britain; now that he knows the situation there, however, he wants to transfer his own to the United States and to persuade his brother and several friends to do likewise. May he have a passport to return to the East Indies, and leave to go from there directly to America with a ship and cargo?>
